DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,455. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the ‘455 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,740,455
forming an enclave pool from at least a first enclave and a second enclave, wherein the first enclave and the second enclave are each a secure execution environment, and wherein the first enclave and the second enclave each have a private enclave key and a public enclave key; (Claim 1)
forming an enclave pool, wherein the enclave pool includes a plurality of enclaves, wherein the enclaves are secure execution environments, and wherein each enclave of the enclave pool has an enclave key pair including a private enclave key and a public enclave key; (Claim 1)
deriving a shared enclave pool key from the public enclave key of the first enclave and the public enclave key of the second enclave; (Claim 1)
generating a shared enclave pool key that is derived from the public enclave key of each enclave of the enclave pool; (Claim 1)
allocating the first enclave to a first cryptlet; (Claim 1)
allocating a first enclave of the enclave pool to a first cryptlet; (Claim 1)
receiving a payload of the first enclave, wherein the payload of the first enclave has a first digital signature that was signed using the private enclave key of the first enclave; (Claim 1)
receiving a payload of the first enclave 
such that the payload of the first enclave has a first digital signature by the private enclave key of the first enclave; (Claim 1)
allocating the second enclave to the first cryptlet; (Claim 1)
allocating a second enclave of the 
enclave pool to the first cryptlet; (Claim 1)
receiving a payload of the second enclave, wherein the payload of the second enclave has a second digital signature that was signed using the private enclave key of the second enclave; (Claim 1)
receiving a payload of the second enclave such that the payload of the second enclave has a second digital signature by the private enclave key of the second enclave; (Claim 1)
and validating the first digital signature and the second digital signature using the derived shared enclave key. (Claim 1)
validating the first digital signature against each version of the shared enclave pool key in the shared key ledger;  and validating the second 
digital signature against each version of the shared enclave pool key in the 
shared key ledger. (Claim 1)


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘722 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,528,722
forming an enclave pool from at least a first enclave and a second enclave, wherein the first enclave and the second enclave are each a secure execution environment, and wherein the first enclave and the second enclave each have a private enclave key and a public enclave key; (Claim 1)
forming an enclave pool, wherein the enclave pool includes a plurality of enclaves, wherein the enclaves are secure execution environments, and wherein each enclave of the enclave pool has an enclave key pair including a private enclave key and a public enclave key; (Claim 1)
deriving a shared enclave pool key from the public enclave key of the first enclave and the public enclave key of the second enclave; (Claim 1)
generating a shared enclave pool key that is derived from the public 
enclave key of each enclave of the enclave pool; (Claim 1)
allocating the first enclave to a first cryptlet; (Claim 1)
allocating a first enclave of the enclave pool to a first cryptlet; (Claim 1)
receiving a payload of the first enclave, wherein the payload of the first enclave has a first digital signature that was signed using the private enclave key of the first enclave; (Claim 1)
receiving a payload of the first enclave 
such that the payload of the first enclave has a first digital signature by the private enclave key of the first enclave; (Claim 1)
allocating the second enclave to the first cryptlet; (Claim 1)
allocating a second enclave of the 
enclave pool to the first cryptlet; (Claim 1)
receiving a payload of the second enclave, wherein the payload of the second enclave has a second digital signature that was signed using the private enclave key of the second enclave; (Claim 1)
receiving a payload of the second enclave such that the payload of the second enclave has a second digital signature by the private enclave key of the second enclave; (Claim 1)
and validating the first digital signature and the second digital signature using the derived shared enclave key. (Claim 1)
and validating, via the shared 
enclave pool key, the first digital signature and the second signature. (Claim 1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437